IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ALLEN FEINGOLD AND RUTH                     : No. 326 EAL 2016
WALLACE,                                    :
                                            :
                   Petitioners              : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
V.STATE FARM MUTUAL INSURANCE               :
CO.,                                        :
                                            :
                   Petitioners              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
STATE FARM MUTUAL INSURANCE                 :
CO., DAVID ROHDE, LAW OFFICES OF            :
DAVID ROHDE, MARC RICKLES,                  :
JOSEPH HANKINS, AND BRITT,                  :
HANKINS & MOUGHAN,                          :
                                            :
                   Respondents              :


                                       ORDER



PER CURIAM

     AND NOW, this 25th day of October, 2016, the Petition for Allowance of Appeal

is DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.